Title: From George Washington to William Heath, 12 January 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor Janry 12th 1781
                        
                        I have just received your favors of the 10th & 11th Instant.
                        I had always considered you as having the command of the Troops at Fish Kill, and am fully of your opinion
                            that an investigation into the Issue of Provision at that place, and the Landing is absolutely necessary. You will be
                            pleased therefore to take such measures as you think proper to detect any abuses of this or any other article of Public
                            property.
                        The issue of Provision would have engaged my particular attention before this time, had not a variety of
                            business prevented. I had ordered Returns of the quantities of Provision issued at the several Posts, specifying by whose
                            Order they were delivered. And this, I think will be your only Method to discover whether there is any fraud in the
                            Matter. I am Dear Sir With great regard & esteem Your Most Obed. Servt 
                        
                            Go: Washington
                        
                    